In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “L”, No. 386-813; to the Court of Appeal, Fourth Circuit, No. 97KW 1425.
Writ granted. The ruling of the trial court, granting defendant’s motion for an independent examination of the victim is reversed. The trial court made no finding that an independent examination is necessary and appropriate under the circumstances and that such an examination will not cause undue emotional stress for the young victim. La.R.S. 15:440.1.
CALOGERO, C.J., and LEMMON, J., would deny the writ.
MARCUS, J., not on panel.